PD-1322-15
                                    NO.

                                               IN    THE

                             COURT       OF    CRIMINAL          APPEALS
                                         AUSTIN,         TEXAS



         FILED IN                     ISAAC         GONZALEZ,                       KeCb      a
COURT OF CRIMINAL APPEALS                     Petitioner,                         COURT OF OR'»'AL£PPais
       OCT 08 2015                                  V.                                OCT 08 2015
     Abel Acosta, Clerk            THE    STATE          OF   TEXAS
                                              Respondent.                         •^DelAcoma, Qmk


                                 From Appeal No. 13-15-00334-CR
                             Trial Court Cause No. 12-3-26,449-A


              FIRST     MOTION      FOR       EXTENSION        OF     TIME   TO     FILE

                       PETITION       FOR      DISCRETIONARY           REVIEW



TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:

        COMES NOW, Isaac Gonzalez, "Petitioner," pro se, and files this motion for
an extension of at least sixty (60) days in which to file a Petition for Discreti
onary Review. In support of this motion, Petitioner shows the Court the following:

                                                    I.

        The Petitioner was convicted in the 24th District Court of Victoria County,
Texas, in Cause No. 12-3-26,449-A, styled State of Texas vs. Isaac Gonzalez. On
June 12, 2015, Petitioner filed a motion with the trial court, requesting appoint
ment of counsel for habeas corpus, titled DEFENDANT'S MOTION FOR APPOINTMENT OF
COUNSEL FOR HABEAS CORPUS, UNDER TEXAS FAIR DEFENSE ACT, ARTICLE 1.051 V.A.C.C.P.
On June 19, 2015, Petitioner's motion was denied by the trial court, without an
explanation of why. Petitioner timely filed Notice of Appeal, on June 15, 2015,
appealing to the Court of Appeals for the Thirteenth (13th) Judicial District of
Texas. Said Court of Appeals dismissed the appeal for want of jurisdiction on
September 3, 2015.


Mation For Extensicn of Time -                                                                    Rage 1
                                              II.

        The present deadline for filing the Petition for Discretionary Review is
October 3, 2015. Petitioner has not requested any extension of time prior to this
request.


                                             III.

        Petitioner's request for an extension of time is based upon the following
facts: Petitioner is a layman of the law and unskilled in the drafting of legal
documents; Petitioner's access to the law library is limited to about ten (10)
hours per week; Petitioner has not had sufficient time to research for the filing
of a Petition for Discretionary Review; Petitioner does not have the funds to hire
an attorney to handle this litigation; and the matter being appealed is somewhat
new, requiring an extensive amount of research to argue.

                                           PRAYER:

        WHEREFORE, PREMISES CONSIDERED, Petitioner prays this Honorable Court will
GRANT this motion and extend the deadline for filing Petition for Discretionary
Review to December 2, 2015, or any day thereafter.

        Petitioner prays for general relief and any other relief he may be entitled.

        I, Isaac Gonzalez, TDCJ No. 1809453, being presently incarcerated at the
French M. Robertson unit of the Texas Department of Criminal Justice in Jones Cou
nty, Texas; do hereby verify and declare under penalty of perjury that the forego
ing is both true and correct, as well as offered in good faith.
       [Tex.Civ.Prac.& Rem.Code § 132.001-003 et seq./Title 28 U.S.C.§ 1746]
         (A signed/dated copy of this M3EDCN shall have the same validity as its original)
      SIGNED AND EXECUTED on this the 29th day of September, 2015.

                                                        RESPECTFULLY SUBMITTED,

                                                /*/ xxdaac
                                                              Petitioner, Pro^iS^
                                                           Isaac Gonzalez # 1809453
                                                           French M. Robertson Unit
                                                               12071   F.M.    3522
                                                             Abilene, Texas 79601
                                                                 (325) 548-9035




Motion For Extension of Time -                                                               Page 2
                                 CERTIFICATE   OF   SERVICE:

        The above signer hereby certifies that a true and correct copy of the foreg
oing FIRST MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW
has been forwarded to all parties in this matter, via 1st Class U.S. Mail, Postage
Pre-Paid, deposited in the outgoing prison mailbox on this the 29th day of Septemb
er, 2015; addressed to:

• Abel Acosta, Clerk                           • Stephen B. Ty}.er, District Attorney
  Texas Court of Criminal Appeals                Victoria County, Texas
  P.O. Box 12308                                 205 N. Bridge St., Suite 301
  Capitol Station                                Victoria, Texas 77901
  Austin, Texas       78711

• State Prosecuting Attorney
  P.O. Box    12405
  Austin, Texas       78711



IG/awr-File




MotLcn For Extension of Tine -                                                      Page 3